DETAILED ACTION
In a communication received on 5 July 2022, applicants amended claims 1, 3, 13, and 15.
Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debard et al. (US 2018/0183675 A1) in view of Linsky et al. (US 2017/0214573 A1).

With respect to claim 1, Debard discloses: a method for associating an Internet-of-Things (IoT) device with a wireless network (i.e., smart controllers joining a wireless network in Debard, ¶0050), the method comprising:
automatically starting a counter on one of a plurality of an IoT device in response to initially receiving power from a common power supply loop to which the plurality of IoT devices are connected (i.e., start count on clock for a plurality of devices connected to power line switched on, devices power up simultaneously in Debard, ¶0126, ¶0164, fig. 10a); and
by the one of the plurality of IoT devices, determining whether to perform a pairing operation for associating the IoT device with a wireless network based at least in part on a state of the counter in the IoT device (i.e., joining of the network triggered by validating based on powering up devices simultaneously; joining network of devices based on a duration of a clock started on power being supplied in Debard, ¶0126, ¶0164, fig. 10a).
Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard do(es) not explicitly disclose the following.  Linksy, in order to improve the time it takes to add or later replace multiple light bulbs in a smart home ecosystem (¶0006), discloses: IOT devices joining a Wi-Fi network (i.e., internet of things, IOT, devices such as smart bulb can provision each other to a wi-fi network in Linksy, ¶0081). 
Based on Debard in view of Linksy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Linksy to improve upon those of Debard in order to improve the time it takes to add or later replace multiple light bulbs in a smart home ecosystem.

With respect to claim 2, Debard discloses: the method of claim 1, wherein the determining of whether to perform the pairing operation comprises:
allowing the pairing operation if the counter has not expired (i.e., validating other nodes join request clock duration has lapsed in Debard, ¶0126, ¶0164); and
rejecting the pairing operation if the counter has expired. (i.e., checking that the clock duration has lapsed and therefore not validating the join request received by other nodes in Debard, ¶0126, ¶0164).

With respect to claim 3, Debard discloses: the method of claim 1, wherein the plurality of IOT devices comprises a plurality of smart light bulbs on the common power supply loop (i.e., plurality of devices simultaneously powered by a power line in Debard, ¶0126, ¶0164).
Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard do(es) not explicitly disclose the following.  Linksy, in order to improve the time it takes to add or later replace multiple light bulbs in a smart home ecosystem (¶0006), discloses: a smart light bulb (i.e., internet of things, IOT, devices such as smart bulb can provision each other to a wi-fi network in Linksy, ¶0081).
Based on Debard in view of Linksy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Linksy to improve upon those of Debard in order to improve the time it takes to add or later replace multiple light bulbs in a smart home ecosystem.


Claim(s) 4-10, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debard et al. (US 2018/0183675 A1) in view of Linsky et al. (US 2017/0214573 A1), and further in view of Sultan et al. (US 2013/0128786 A1).

With respect to claim 4, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan, in order to improve the efficiency of network transmissions between nodes and thus improving throughput (¶0013), discloses: the method of claim 3, further comprising receiving a selection of a leader device among the plurality of smart light bulbs (i.e., declaring head of the cluster by broadcasting keep-alive messages including the source ID and cluster ID of the cluster head in Sultan, ¶0087, ¶0091, ¶0094, table 3), the leader device performing coordination operations related to the pairing operation (i.e., cluster head broadcasting keep-alive control messages to other nodes and select next cluster head as well in Sultan, ¶0087, ¶0091, ¶0094, table 3).
Based on Debard in view of Linksy, and further in view of Sultan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sultan to improve upon those of Debard in order to improve the efficiency of network transmissions between nodes and thus improving throughput.

With respect to claim 5, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan further discloses: the method of claim 4, wherein the pairing operation comprises broadcasting, by the leader device, a group identifier for the plurality of smart light bulbs (i.e., broadcasting keep-alive messages including a cluster ID as control packets in Sultan, ¶0087, ¶0091, Table 2, and Table 3).
The limitations of claim 5 are rejected with the same reasoning as claim(s) 4.

With respect to claim 6, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan further discloses: the method of claim 5, wherein the pairing operation further comprises generating the group identifier using information stored in the leader device (i.e., cluster ID is generated from the cluster head node ID by padding a 0 to the node ID in Sultan, ¶0086).
The limitations of Claim 6 are rejected with the same reasoning as claim(s) 5.

With respect to claim 7, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan further discloses: the method of claim 5, wherein the group identifier is generated using information stored in a remote controller (i.e., cluster ID generated from stored node ID assigned to it in Sultan, ¶0086).
The limitations of claim 7 are rejected with the same reasoning as claim(s) 5.

With respect to claim 8, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan further discloses: the method of claim 5, wherein the pairing operation further comprises: receiving the group identifier from the leader device (i.e., receiving control signal keep-alive message with cluster ID from the cluster head in Sultan, ¶0091, ¶0111, Table 2); and
selectively storing the group identifier in a memory unit of the IoT device based on the counter associated with the IoT device (i.e., joining the cluster and assigning itself the cluster ID of the head based on receiving strong enough signal before an initial period of time in Sultan, ¶0110, ¶0111).
The limitations of claim 8 are rejected with the same reasoning as claim(s) 5.


With respect to claim 9, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan further discloses: the method of claim 8, wherein the group identifier is received directly from the leader device (i.e., cluster head declares and broadcasts the keep-alive message with the cluster ID in Sultan, ¶0087).
The limitations of claim 9 are rejected with the same reasoning as claim(s) 8.

With respect to claim 10, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan further discloses: the method of claim 8, wherein the group identifier is received directly from the one of a plurality of smart light bulbs. (i.e., cluster head declares and broadcasts the keep-alive message with the cluster ID, any wireless node being either sensor or head node for receiving cluster ID in Sultan, ¶0087).
The limitations of claim 10 are rejected with the same reasoning as claim(s) 8.

With respect to claim 13, Debard discloses: a method for discovering and logically grouping smart light bulbs, the method comprising:
connecting a plurality of smart light bulbs to a common power loop having a power switch (i.e., plurality of smart devices connected to common power line being switched on in Debard, fig. 10a, ¶0162),
the LED driver circuit comprising:
a timer that initiates upon closure of the power switch (i.e., starting a count on the clocks of the devices when the power line is switched ON in Debard, fig. 10a, ¶0162); and
closing the power switch to the plurality of smart light bulbs to automatically initiate their respective timers (i.e., starting a count on the clocks of the devices when the power line is switched ON in Debard, fig. 10a, ¶0162).
Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard do(es) not explicitly disclose the following.  Linksy, in order to improve the time it takes to add or later replace multiple light bulbs in a smart home ecosystem (¶0006), discloses: wherein each of the plurality of smart light bulbs includes a LED driver circuit that selectably controls power to a LED (i.e., smart light bulb connected to a network for operation as a light bulb in Linsky, ¶0090).
Based on Debard in view of Linksy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Linksy to improve upon those of Debard in order to improve the time it takes to add or later replace multiple light bulbs in a smart home ecosystem.

Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan, in order to improve the efficiency of network transmissions between nodes and thus improving throughput (¶0013), discloses: 
a wireless adapter adapted to receive a group identifier (i.e., wireless sensor transceiver for sending and receiving data from other nodes in Sultan, ¶0035); and
a writeable memory that accepts or rejects the group identifier based on a state of the timer (i.e., wireless node memory for storing received digital signals in Sultan, ¶0035; and receiving a control signal before an initial period of time above a signal strength and accept and join the cluster as a member and store the cluster ID of the head in Sultan, ¶0035, ¶0110-0111);
promoting one of the plurality of smart light bulbs to leader using a controller (i.e., node microcontroller for having the node declare itself a cluster head if no signal received before a timer duration is over in Sultan, ¶0035, ¶0110).
Based on Debard in view of Linksy, and further in view of Sultan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sultan to improve upon those of Debard in order to improve the efficiency of network transmissions between nodes and thus improving throughput.

With respect to claim 14, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan, in order to improve the efficiency of network transmissions between nodes and thus improving throughput (¶0013), discloses: the method of claim 13, wherein the wireless adapter is further adapted to automatically broadcast a group identifier for a wireless ad hoc network to the plurality of smart light bulbs (i.e., wireless device in a network, declaring a cluster head and broadcasting keep-alive control message including a cluster ID in Sultan, ¶0087, 0091, Table 2, Table 3).
The limitation(s) of claim 14 are rejected with the same reasoning as claim(s) 13.

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 13.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 13.

With respect to claim 16, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan discloses: the smart light bulb of claim 15, wherein the LED driver circuit further comprises a read-only memory unit containing an identifier for the controller (i.e., wireless node with memory and a hard-coded node ID for each node therefore the ID of the node cannot be overwritten in Sultan, ¶0086, ¶0095).
The limitation(s) of claim 16 are rejected with the same reasoning as claim(s) 15.

With respect to claim 18, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan discloses: the smart light bulb of claim 15,
wherein the writeable memory is adapted to store accepted group identifiers (i.e., wireless node memory for storing received digital signals in Sultan, ¶0035; and
receiving a control signal before an initial period of time above a signal strength and accept and join the cluster as a member and store the cluster ID of the head in Sultan, ¶0035, ¶0110-0111).
The limitation(s) of claim 18 are rejected with the same reasoning as claim(s) 15.

With respect to claim 19, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan discloses: the smart light bulb of claim 15, wherein the wireless adapter comprises a BLUETOOTH adapter (i.e., wireless antenna adapter with Bluetooth in Sultan, ¶0153).
The limitation(s) of claim 19 are rejected with the same reasoning as claim(s) 15.

With respect to claim 20, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan discloses: the smart light bulb of claim 15, wherein the wireless adapter comprises an infrared adapter (i.e., sensing component including infrared light sensors in Sultan, ¶0036).
The limitation(s) of claim 20 are rejected with the same reasoning as claim(s) 15.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debard et al. (US 2018/0183675 A1) in view of Linsky et al. (US 2017/0214573 A1) and Sultan et al. (US 2013/0128786 A1), and further in view of Doll (US 9,900,963 B1).

With respect to claim 11, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard, Linksy, and Sultan do(es) not explicitly disclose the following.  Doll, in order to provide animation of multiple bulbs in a coordinated pattern (col. 12 lines 1-17), discloses: the method of claim 8, further comprising:
receiving a command (i.e., broadcasting operational commands to bulbs in Doll, col. 12 lines 1-17);
comparing the command to the stored group identifier (i.e., compare LED controller's group identifier to the group identifier of the command in Doll, col. 12 lines 1-17); and
in response to the comparing, performing the command (i.e., acting upon the operational command based on the group identifier matching the device and its scope in Doll, col. 12 lines 1-17).
Based on Debard in view of Linksy and Sultan, and further in view of Doll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Doll to improve upon those of Debard in order to provide animation of multiple bulbs in a coordinated pattern.


Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debard et al. (US 2018/0183675 A1) in view of Linsky et al. (US 2017/0214573 A1) and Sultan et al. (US 2013/0128786 A1), and further in view of Lou (US 2017/0111316 A1).

With respect to claim 12, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan, in order to improve the efficiency of network transmissions between nodes and thus improving throughput (¶0013), discloses: the method of claim 5, further comprising: receiving a command (i.e., base station may send control command through cluster head relay in a hierarchical manner to the nodes in network in Sultan, ¶0036);
appending the group identifier to the command (i.e., transmitting control packets having cluster ID included in the packet in Sultan, ¶0091-0092, Table 2).
Based on Debard in view of Linksy, and further in view of Sultan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sultan to improve upon those of Debard in order to improve the efficiency of network transmissions between nodes and thus improving throughput.

Sultan discloses base station may send control command through cluster head relay in a hierarchical manner to the nodes in network (¶0036).  Debard, Linksy, and Sultan do(es) not explicitly disclose the following.  Lou, in order to improve security and reliability in a master-slave device setup  (¶0003-¶0004), discloses: and rebroadcasting the command with the group identifier (i.e., appending a group ID into a control command packet and broadcasting in Lou, ¶0060).
Based on Debard in view of Linksy and Sultan, and further in view of Lou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lou to improve upon those of Debard in order to improve security and reliability in a master-slave device setup .

With respect to claim 17, Debard discloses devices join network based on a counter started upon being supplied with power (¶0126, ¶0164, fig. 10a).  Debard and Linksy do(es) not explicitly disclose the following.  Sultan, in order to improve the efficiency of network transmissions between nodes and thus improving throughput (¶0013), discloses: the smart light bulb of claim 15, wherein the wireless adapter is further adapted to:
receive a command (i.e., base station may send control command through cluster head relay in a hierarchical manner to the nodes in network in Sultan, ¶0036);
append the group identifier to the command (i.e., transmitting control packets having cluster ID included in the packet in Sultan, ¶0091-0092, Table 2).
Based on Debard in view of Linksy, and further in view of Sultan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sultan to improve upon those of Debard in order to improve the efficiency of network transmissions between nodes and thus improving throughput.

Sultan discloses base station may send control command through cluster head relay in a hierarchical manner to the nodes in network (¶0036).  Debard, Linksy, and Sultan do(es) not explicitly disclose the following.  Lou, in order to improve security and reliability in a master-slave device setup  (¶0003-¶0004), discloses: and rebroadcasting the command with the group identifier (i.e., appending a group ID into a control command packet and broadcasting in Lou, ¶0060).
Based on Debard in view of Linksy and Sultan, and further in view of Lou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lou to improve upon those of Debard in order to improve security and reliability in a master-slave device setup .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
8/13/2022

/S. L./Examiner, Art Unit 2447     

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447